Citation Nr: 0420630	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  96-47 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1962 to 
July 1965, and from August 1966 to August 1967.  He died in 
December 1994.  The appellant is his widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

While the September 1995 rating decision also addressed 
entitlement to Dependent's Education Assistance under 
38 U.S.C. Chapter 35, the appellant did not appeal that issue 
in her September 1996 notice of disagreement, and it was not 
otherwise timely raised in the current appeal.  


FINDINGS OF FACT

1.  The veteran died in December 1994.  Service connection 
was then in effect for a paranoid type schizophrenic 
reaction, rated 30 percent disabling; and for a history of a 
duodenal ulcer and right foot cellulitis, each rated as 
noncompensable.

2.  The veteran's certificate of death lists the cause of 
death as due to natural causes.  An autopsy report concluded 
that the veteran died of a ruptured dissecting aortic 
aneurysm and cardiac tamponade.  The medical examiner 
concluded that the cause of death was natural.  

3.  A service-connected disorder did not contribute to the 
onset of death.  

4.  The preponderance of the evidence is against finding that 
the cause of the veteran's death was causally related to a 
service-connected disorder, is against finding that the cause 
of death was incurred or aggravated during his active duty 
service, or that it developed during any applicable post-
service presumptive period.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.312, 3.159, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Pursuant to the VCAA, VA is to 
provide notice of the evidence that has been obtained by VA, 
notice of evidence that is not of record and still necessary 
to substantiate the appealed claim, notice of what portion of 
that evidence VA will secure, notice of what portion of that 
evidence the claimant is expected to provide, and notice that 
the claimant should provide any additional evidence she may 
have in furtherance of her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO has fulfilled these requirements in this case, with 
regard to the claim of entitlement to service connection for 
the cause of the veteran's death.  The pertinent provisions 
of the VCAA were provided by a supplemental statement of the 
case issued in February 2004.  By that document, the 
appellant was also informed of the evidence of record as 
specifically applicable to her claim.  In an October 2003 
development letter, the appellant was expressly informed of 
what she needed to do in furtherance of her claim, including 
providing pertinent evidence that a service connected 
disorder caused or contributed materially and substantially 
to the cause of death.  The appellant was also informed that 
she should provide all pertinent evidence in her possession.  
She was told that VA would assist her by obtaining any 
additional identified pertinent evidence, but that it was her 
responsibility to identify any such additional evidence not 
yet obtained, and that it was ultimately her responsibility 
to ensure that VA has all pertinent evidence not possessed by 
VA or another Federal agency.  
 
With regard to assisting the appellant in obtaining evidence 
in support of her claim, service medical records, and the 
veteran's past claims and historical medical records are 
contained within the claims folder.  Also obtained and of 
record are the death certificate, an autopsy report, an 
opinion by the pathologist who conducted the autopsy, and a 
post-mortem toxicology report.  While other medical records 
from the years immediately prior to the veteran's death were 
not obtained, the RO in the October 2003 development letter 
requested that the appellant inform of any additional 
pertinent evidence, and she did not indicate the presence of 
additional evidence not reflected in the record.  While the 
appellant in her September 1996 notice of disagreement and 
October 1996 VA Form 9 suggested that better medical 
treatment immediately prior to death may have averted the 
cause of the veteran's death, there is no reasonable 
possibility that this theory points to any additional medical 
evidence not of record that is pertinent to the question of 
the cause of the veteran's death.  

The appellant reported that the veteran had been seen the 
evening immediately prior to his death.  While the record of 
this treatment has not been obtained, the autopsy report 
references treatment at the Bayley Seton Hospital in Staten 
Island where he was treated with Naprosyn for flu symptoms 
and a back ache.  Since these complaints and the prescribed 
treatment were unrelated to the then-undetected ruptured 
dissecting aortic aneurysm, and there is no reasonable 
possibility, in light of the absence of findings or a 
diagnosis at that time of a dissecting aortic aneurysm, of 
the veteran's or the treating medical practitioner's actual 
knowledge of that disorder and resulting cardiac tamponade, 
there is no reasonable possibility that seeking any such 
additional records would further the appellant's claim.  
Simply put, symptoms of a flu and a backache do not tend to 
show that the cause of death was related to service or a 
service connected disorder.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.

The Board notes that in light of the holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), it is evident that VCAA notice was not issued to the 
appellant in the correct chronological sequence, with notice 
not provided to the appellant prior to the RO's initial 
adjudication.  See, 38 U.S.C.A. §§ 5100, 5103(a).  VA's 
failure to provide notice prior to initial RO adjudication 
under the circumstances of this case is nonprejudicial.   
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case.  Such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The Board's decision below is based on the evidentiary record 
as developed with the full knowledge and participation of the 
appellant.  She was requested to provide any information or 
evidence pertinent to the appealed claim, and provide any 
evidence in her possession which may further the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  While the Board 
acknowledges that the appellant must be provided advance 
notice of the VCAA, and assistance with her claim, such 
notice was provided in the October 2003 development letter 
and the February 2004 supplemental statement of the case, 
sufficiently in advance of this Board decision to afford the 
claimant the opportunity to develop the claim with the 
assistance of VA prior to this decision.  Based on the facts 
presented in this case the claim would be denied regardless 
of the timing of notice to the appellant of the provisions of 
the VCAA as applicable to this case.  The appellant has not 
indicated the presence of any evidence, argument, or 
information that, if obtained prior to initial adjudication 
of the claim, would have resulted in a beneficial outcome.  
Hence, any failure of earlier notice was harmless, and no 
further action under the VCAA is required.

Service Connection Claim for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Additionally, if a cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).

The appellant contends, in essence, that the veteran's 
service-connected schizophrenic reaction was so disabling in 
the months immediately prior to his death that the disorder 
prevented or impaired his ability to seek proper medical 
attention.  She argues that had the veteran sought such 
proper medical attention, in light of symptoms he was having, 
his death could have been prevented.  She thus contends that 
the service-connected schizophrenic reaction substantially 
contributed to the cause of the veteran's death.  However, 
the medical record as a whole contains no medical evidence to 
support this theory.  Additionally, based on the medical 
record, the appellant's theory is not plausible.  

The claims folder contains a copy of the veteran's death 
certificate, an autopsy report, a medical examiner's opinion, 
and a post-mortem toxicology report.  These show that in 
December 1994 the veteran died of a ruptured dissecting 
aortic aneurysm with cardiac tamponade.  His system was 
negative for illicit drugs or alcohol at the time of death.  
The cause of death was found to be natural.  

The autopsy report reveals that the veteran had been seen the 
day prior to death at Bayley Seton Hospital complaining of 
flu symptoms and backache.  He was prescribed Naprosyn.  The 
appellant alleges that due to his schizophrenic reaction the 
veteran failed to fully disclose the nature of his physical 
condition, and that if he had they could have discovered the 
aneurysm and prevented his death.  However, there is no 
competent evidence for concluding that the veteran could have 
been more prescient in describing an underlying symptoms of a 
dissecting aortic aneurysm (if indeed the dissecting nature 
of the aneurysm was then present) had he not been impaired 
psychiatrically.  By all accounts, the veteran described his 
symptoms at that visit, and no more can be expected of a lay 
patient.  The record reflects that the veteran was a 
restaurant manager in the years prior to death, and it does 
not reflect that he had any specialized medical knowledge.  

At the time of the veteran's death, service connection was in 
effect for paranoid type schizophrenic reaction, a history of 
a duodenal ulcer, and cellulitis of the right foot.  The 
preponderance of the evidence is against any causal 
association between any of these disorders and the ruptured 
dissecting aortic aneurysm with cardiac tamponade which were 
causative of death.  The preponderance of the evidence is 
also against finding that any of these disorders otherwise 
contributed to death or hastened the onset of death.  
38 C.F.R. § 3.310(a), 3.312.  As reflected in the death 
certificate, autopsy report, and medical examiner opinion, 
the cause of the veteran's death was due to a natural cause 
unrelated to these other, service-connected conditions.  
There is also no evidence that the ruptured dissecting aortic 
aneurysm with cardiac tamponade was present in service or 
within the first post-service year.  Hence, the preponderance 
of the evidence is also against service connection for the 
cause of the veteran's death on either a direct basis or a 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In light of the foregoing, the benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



